Citation Nr: 0720409	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  03-28 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent for facial paresthesia for the period prior to 
December 22, 2005.

2. Entitlement to a disability rating in excess of 30 percent 
for facial paresthesia.

3. Entitlement to service connection for syncopal episodes 
(claimed as seizures), to include as secondary to residuals 
of a left mandible fracture.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980.

The appeal ensued following a July 2003 rating decision that 
granted service connection for facial paresthesia, with a 
disability rating of 10 percent, and denied service 
connection for syncopal episodes as secondary to residuals of 
a fracture of the left mandible.

In May 2004, the veteran testified at a video hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript 
of that hearing is of record.  These matters were before the 
Board in November 2004 and were then remanded for further 
development.

In an October 2005 rating decision, the RO granted the 
veteran an increased rating for facial paresthesia, from 10 
percent to 30 percent, effective December 22, 2005.  Because 
a disability rating of 30 percent does not represent the 
maximum rating available for facial paresthesia, and because 
it does not cover the entire period from the initial grant of 
service connection, the propriety of the initial ratings 
remains an issue for appellate review, and the Board has 
identified this issues as listed on the cover page.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

The Board notes that subsequent to the RO's certification of 
appeal to the Board, the Board received additional evidence 
from the veteran in the form of X-rays and VA medical 
treatment records.  The evidence was not accompanied by the 
veteran's waiver of initial RO review.  However, the evidence 
is not pertinent to the veteran's increased rating claim for 
facial paresthesia.  Thus, the Board may decide this matter 
on the merits without initial RO consideration of such 
additional evidence.  See, 38 C.F.R. § 20.1304(c).

In a June 2007 written statement, the veteran indicated that 
he wished to reopen a claim for an earlier effective date for 
the grant of service connection and assignment of a 30 
percent rating for residuals of a left mandible fracture and 
requested entitlement to individual unemployability based on 
total disability.  Therefore, these matters are referred to 
the RO for the appropriate action.

The issue of entitlement to service connection for syncopal 
episodes (claimed as seizures), to include as secondary to 
residuals of a left mandible fracture, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. The veteran's facial paresthesia more closely approximates 
severe incomplete paralysis of the fifth cranial nerve than 
moderate incomplete paralysis of the fifth cranial nerve for 
the period prior to December 22, 2005.

2. The veteran's facial paresthesia is not productive of 
complete paralysis of the fifth cranial nerve.


CONCLUSIONS OF LAW

1. The criteria for a disability rating for facial 
parasthesia of 30 percent, but no more, for the period prior 
to December 22, 2005, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic 
Code 8205 (2006).

2. The criteria for a disability rating for facial 
parasthesia in excess of 30 percent have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.124a, Diagnostic Code 8205 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a February 
2005 letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The VCAA-compliant 
letter was issued to the veteran in February 2005.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
statement of the case to the veteran in October 2006.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  To the extent that the Board 
concludes below that the preponderance is against the 
veteran's claim for a rating in excess of 30 percent, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.  Therefore, despite any inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in processing the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
veteran's service medical records, post-service private 
medical treatment records, VA medical treatment records, VA 
compensation and pension examinations, the veteran's 
testimony at his May 2004 Board hearing, and written 
statements from the veteran and his representative  are 
associated with the claims file.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.  The Board therefore determines 
that VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

II. Increased Ratings

The veteran argues that he is entitled to a disability rating 
in excess of 10 percent for the period prior to December 22, 
2005 for facial paresthesia, and a disability rating in 
excess of 30 percent for facial paresthesia.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The veteran's facial 
paresthesia is currently rated under Diagnostic Code 8205 for 
paralysis of the fifth (trigeminal) cranial nerve.  Under 
Diagnostic Code 8205, compete paralysis warrants a 50 percent 
rating, severe incomplete paralysis warrants a 30 percent 
rating, and incomplete moderate paralysis warrants a 10 
percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8205.

In the instant case, the veteran argues that he has no 
feeling in the left side of his face, including the left side 
of his lips, and that this lips do not move together 
correctly.

VA medical treatment records dated in January 2002 indicate 
that, on neurological examination, the veteran's face was 
symmetric and he had decreased sensation of the left face in 
the V2 distribution.

The veteran was afforded a VA compensation and pension 
examination in April 2003.  On examination, the veteran had 
some decline in his light touch and pinprick sensation over 
the left facial area in the territory of trigeminal nerve and 
decreased sensation of his left face in the V2 distribution 
of the trigeminal nerve.  The veteran was diagnosed as having 
nerve damage to the cheek and left upper lip, related to the 
left trigeminal nerve damage.

The veteran was afforded another VA cranial nerves 
examination May 2006.  On examination, the veteran was noted 
to have a reduction of touch and pinprick sensation over the 
V2 and V3 distribution of the fifth cranial nerve, which was 
confined to the fifth cranial nerve distribution, with sharp 
and dull discrimination impaired in the V2 and V3 
distribution on that side.  The veteran was diagnosed as 
having partial left trigeminal cranial nerve deficit. The VA 
examiner opined that the paralysis of the veteran's fifth 
trigeminal cranial nerve was best described as incomplete and 
severe, as there was a severe reduction of sensation in the 
second and third divisions of the trigeminal nerve of the 
left side.

After a review of the record, the Board finds that, for the 
period prior to December 22, 2005, the veteran's facial 
paresthesia more closely approximates severe incomplete 
paralysis that moderate incomplete paralysis under Diagnostic 
Code 8205.  However, the Board finds that the veteran's 
facial paresthesia does not more closely approximate complete 
paralysis than severe incomplete paralysis of the fifth 
cranial nerve.

Examination findings of record prior to December 22, 2005 do 
not clearly indicate that the veteran's facial paresthesia 
was less severe than his facial paresthesia after December 
22, 2005.  Essentially, the veteran was found to have 
decreased sensation of his left face in the V2 distribution 
of the trigeminal nerve on January 2002, April 2003, and May 
2006 VA examinations.  The medical opinion that the veteran's 
paresthesia was best described as "severe" rather than 
"moderate" incomplete paralysis of the fifth cranial nerve 
was only contained in the May 2006 VA examination report.  
However, there is no opinion that the veteran's paresthesia 
was best described as "moderate" rather than "severe" 
incomplete paralysis of the fifth cranial nerve in the 
January 2002 or April 2003 examination reports, or anywhere 
else in the medical record prior to December 22, 2005.  The 
findings with respect to the veteran's facial paresthesia are 
essentially the same in the examination reports both before 
and after December 22, 2005, even though the opinion that the 
condition was best described as "severe" rather than 
"moderate" incomplete paralysis of the fifth cranial nerve 
was only contained in the May 2006 VA examination report.

The Board notes that, on April 2003 examination, the examiner 
noted "some" decline in his light touch and pinprick 
sensation over the left facial area in the territory of 
trigeminal nerve, and that the examiner's use of the word 
"some" might indicate that the veteran's facial paresthesia 
more closely approximated moderate incomplete paralysis of 
the fifth cranial nerve than severe incomplete paralysis.  
The Board also notes that reduction of sensation in V3 
distribution was noted on May 2006 VA examination, but not on 
the examinations prior to December 22, 2005.

However, it unclear whether the April 2003 examiner's finding 
of "some" decline in the veteran's light touch and pinprick 
sensation indicates that the veteran's paralysis was less 
than severe or whether the examiner was referring to fact 
that paralysis was incomplete, only affecting the V2 
distribution of the trigeminal nerve, with the rest of the 
face normal.  Also, even though reduction of sensation in the 
V3 distribution was not noted on examinations prior to May 
2006, such previous examinations do not contain findings that 
the V3 distribution was normal.  Moreover, it is not clear 
that, if reduction of sensation in the V3 distribution would 
not have been found in such previous examinations, the 
veteran's facial paresthesia would not still have been 
considered severe incomplete paralysis.  In this regard, the 
Board again notes that the examination reports of record both 
prior to and after December 22, 2005 consistently indicate 
nerve damage to the cheek and left upper lip, with no 
substantial change in the extent of the injury discernable 
from the medical evidence.

Thus, the Board finds that, resolving doubt in the veteran's 
favor, for the period prior to December 22, 2005, the 
veteran's facial paresthesia more closely approximates severe 
incomplete paralysis that moderate incomplete paralysis under 
Diagnostic Code 8205.

The Board finds however, that a disability rating in excess 
of 30 percent for facial paresthesia is not warranted.  The 
medical evidence of record consistently notes the facial 
paresthesia to affect only the V2 and V3 distributions of the 
fifth cranial nerve, and not any other distribution.  Also, 
on May 2006 VA cranial nerve examination, the examiner 
determined that fifth trigeminal cranial nerve was best 
described as incomplete and severe, as there was a severe 
reduction of sensation in the second and third divisions of 
the trigeminal nerve of the left side.  There is no medical 
opinion or other medical evidence of record indicating that 
the veteran's facial paresthesia is productive of complete 
paralysis of the fifth cranial nerve.

Accordingly, a disability rating in excess of 30 percent is 
not warranted.


ORDER

Entitlement to a disability rating of 30 percent for facial 
paresthesia, but no more, is granted for the period prior to 
December 22, 2005, subject to the law and regulations 
governing the award of monetary benefits.

Entitlement to a disability rating in excess of 30 percent 
for facial paresthesia is denied.


REMAND

The veteran has argued that his syncopal episodes (claimed as 
seizures) are the result of surgery to his face at a VA 
medical facility in June 1999.

The veteran was afforded a VA cranial nerves examination in 
May 2006, and was diagnosed with probable epilepsy, etiology 
unknown.  The VA examiner opined that it was more likely than 
not that the veteran's probable seizure disorder was 
unrelated to trauma suffered in an in an auto accident while 
in service, based on the fact that the trauma was suffered in 
1978, and the first seizure event occurred in 1999.  The 
examiner explained that because of the remoteness of the 
event it was highly unlikely that the veteran would develop 
epilepsy or seizures related to the facial trauma at such a 
late date, and that if the two conditions were related the 
veteran would have developed his blackout episodes much 
earlier.

However, the May 2006 examiner did not express an opinion as 
to whether the veteran's seizures were related to his June 
1999 VA surgery, and there is no other medical opinion of 
record regarding any relationship of the veteran's seizures 
to his June 1999 VA surgery.

Furthermore, the June 1999 VA surgery was for a closure of an 
oral atral fistula with buccal fat pad, buccal pedicle flap, 
and Biomet.  It is unclear whether the June 1999 VA surgery, 
or any other VA surgical procedure or other medical 
treatment, was the result of any in-service trauma or 
service-connected condition.

Moreover, the record is not clear as to whether the veteran 
is seeking compensation under 38 U.S.C.A. § 1151.  No notice 
of the information and evidence required to substantiate a 
claim under 38 U.S.C.A. § 1151 for this issue has been 
provided to the veteran pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

Therefore, the instant case must be remanded.  On remand, the 
veteran should be provided notice, in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), of the 
information and evidence required to substantiate a claim 
under 38 U.S.C.A. § 1151.  Also, the VA examiner who 
conducted the May 2006 VA cranial nerves examination should 
provide an addendum opinion as to whether it is just as 
likely as not that the veteran's seizure disorder was caused 
by his June 1999 VA surgery, or any other VA surgical 
procedure or treatment.  If the examiner finds that it is 
just as likely as not that the veteran's seizure disorder was 
caused by such VA treatment, the examiner should express an 
opinion as to the following: whether it is just as likely as 
not that the veteran's June 1999 surgery was the result of 
trauma suffered in an auto accident while in service, or the 
result of service in any other way; whether the veteran's 
seizure disorder was caused by carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing hospital care, medical 
or surgical treatment, or examination; and whether the 
development of a seizure disorder was an event not reasonably 
foreseeable at the time of such surgery or medical treatment.  
The veteran need not be examined again unless such an 
examination is deemed necessary.

Finally, in the consolidated decision of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
both the information and evidence 
required to substantiate a claim under 
38 U.S.C.A. § 1151, and an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.	The RO/AMC should arrange for the 
veteran's claims folder to be reviewed 
by the examiner who prepared the May 
2006 cranial nerves examination report 
(or a suitable substitute if that 
examiner is unavailable), and request 
that he or she prepare an addendum 
opinion.  The veteran's claims file, 
which is to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner, and the 
examiner should specifically indicate 
in the examination report that the 
claims file has been reviewed.  Based 
on his or her review of the case, the 
examiner should provide an opinion as 
to whether is just as likely as not 
that the veteran's seizure disorder was 
caused by his June 1999 VA surgery, or 
any other VA surgical procedure or 
medical treatment.  If the examiner 
determines that it is just as likely as 
not that the veteran's seizure disorder 
was caused by his June 1999 VA surgery, 
or any other VA surgical procedure or 
medical treatment, the examiner should 
answer the following questions: (1) 
whether it is just as likely as not 
that such surgery or medical treatment 
was the result of trauma suffered in an 
auto accident while in service, or the 
result of service in any other way; (2) 
whether the proximate cause of the 
veteran's seizure disorder was 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing hospital care, 
medical or surgical treatment, or 
examination; and (3) whether the 
development of a seizure disorder was 
an event not reasonably foreseeable at 
the time of such surgery or medical 
treatment.  The veteran need not be re-
examined unless an examination is 
deemed necessary.  The examiner should 
set forth the complete rationale for 
all opinions expressed and conclusions 
reached.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


